                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                February 18, 2020
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

AIRICA WALTHALL,                             §
                                             §
        Plaintiff,                           §
VS.                                          § MISC. ACTION NO. 2:20-MC-058
                                             §
DEPARTMENT OF HOMELAND                       §
SECURITY, et al,                             §
                                             §
        Defendants.                          §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       On January 10, 2020, United States Magistrate Judge Julie K. Hampton issued her

“Memorandum and Recommendation” (D.E. 2), recommending that Plaintiff’s

application to proceed in forma pauperis (IFP) be denied and this action be dismissed for

improper venue. The Plaintiff was provided proper notice of, and opportunity to object

to, the Magistrate Judge’s Memorandum and Recommendation. FED. R. CIV. P. 72(b); 28

U.S.C. § 636(b)(1); General Order No. 2002-13. No objections have been timely filed.

       When no timely objection to a magistrate judge’s memorandum and

recommendation is filed, the district court need only satisfy itself that there is no clear

error on the face of the record and accept the magistrate judge’s memorandum and

recommendation. Guillory v. PPG Industries, Inc., 434 F.3d 303, 308 (5th Cir. 2005)

(citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)).

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s Memorandum and Recommendation (D.E. 2), and all other relevant

documents in the record, and finding no clear error, the Court ADOPTS as its own the
1/2
findings and conclusions of the Magistrate Judge. Accordingly, Plaintiff’s application to

proceed IFP is DENIED and this action is DISMISSED.

      ORDERED this 18th day of February, 2020.

                                            ___________________________________
                                            NELVA GONZALES RAMOS
                                            UNITED STATES DISTRICT JUDGE




2/2
